Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 19-BG-1092

                      IN RE DAVID H. MILLER, RESPONDENT.

                         A Suspended Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 482782)

                          On Report and Recommendation
                    of the Board on Professional Responsibility

                                   (BDN 70-19)

                          (Decided September 16, 2021)

      Before: GLICKMAN and DEAHL, Associate Judges, and NEBEKER, Senior
Judge.

      PER CURIAM: The Board of Professional Responsibility recommends that

David H. Miller be disbarred from the practice of law after being convicted of one

count of conspiracy to commit mail and wire fraud in violation of 18 U.S.C. § 1349;

one count of conspiracy to launder monetary instruments in violation of 18 U.S.C. §

1956(h); four counts of mail fraud in violation of 18 U.S.C. §§ 2 and 1341; and four

counts of wire fraud in violation of 18 U.S.C. §§ 2 and 1343. This court has

previously concluded that both mail and wire fraud are crimes of moral turpitude per
                                           2


se.1   Respondent has not filed any exception to the Board’s Report and

Recommendation nor has he filed the required D.C. Bar R. XI, § 14(g) affidavit after

the court imposed an interim suspension on November 20, 2019.

       Under D.C. Bar R. XI, § 9(h)(2), “if no exceptions are filed to the Board’s

report, the Court will enter an order imposing the discipline recommended by the

Board upon the expiration of the time permitted for filing exceptions.” See also In

re Viehe, 762 A.2d 542, 543 (D.C. 2000) (“When . . . there are no exceptions to the

Board’s report and recommendation, our deferential standard of review becomes

even more deferential.”). Because no exceptions have been filed and the convictions

are crimes of moral turpitude per se for which disbarment is required by D. C. Code

§ 11-2503(a), we accept the recommendation that respondent be disbarred.


       Accordingly, it is


       ORDERED that respondent David H. Miller is hereby disbarred from the

practice of law in this jurisdiction.    Respondent’s attention is directed to the

requirements of D.C. Bar. R. IX § 14 and their effect on eligibility for reinstatement.

See D.C. Bar. R. IX § 16(c).


                                                                  So ordered.



       1
           See, e.g., In re Brown, 80 A.3d 1043, 1044 (D.C. 2013).